Citation Nr: 1012801	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to an herbicidal agent.

(The issue of entitlement to service connection for a 
respiratory disorder, claimed as bronchitis and emphysema, 
to include as due to asbestos exposure, will be 
contemporaneously addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
January 1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of entitlement to service connection for a 
respiratory disorder, claimed as bronchitis and emphysema, 
to include as due to asbestos exposure, will be 
contemporaneously addressed in a separate Board decision.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or 
any other designated area where the service department has 
determined that herbicides (including Agent Orange) were 
present, to include Guam, and there is no evidence that the 
Veteran was otherwise exposed to herbicides.

2.  The Veteran's prostate cancer is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident occurring during his military 
service, including as due to exposure to herbicidal agents.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to an 
herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the veteran is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in June 2008, advised the Veteran of the 
foregoing elements of the notice requirements.  
Dingess/Hartman, 19 Vet. App. at 486; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this 
case.  The RO obtained the Veteran's service treatment and 
personnel records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
To the extent that the Veteran has asserted exposure to 
herbicides including Agent Orange in Guam, the Board 
observes that the RO attempted to verify his alleged 
exposure to herbicides with the service department.  In June 
2008, the National Personnel Records Center (NPRC) informed 
the RO that there was no record of the Veteran's exposure to 
herbicides.  In light of this negative response, the Board 
concludes that VA has satisfied its duty to assist the 
Veteran in obtaining records from the service department 
regarding his claimed herbicidal exposure and any further 
attempts would be futile.  

The Veteran was not provided a VA examination to determine 
the presence, severity, and etiology of his prostate cancer.  
In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) held that VA must provide a VA 
medical examination in service connection claims only when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred inservice or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  In the present case, the evidence 
of record demonstrated a current diagnosis of prostate 
cancer, but there was no credible evidence establishing an 
inservice event, injury, or disease, or establishing a 
compensable manifestation of prostate cancer during an 
applicable presumptive period.  As shown below, there is no 
competent evidence to show that the Veteran was exposed to 
herbicides during service.  As such, a VA examination was 
not warranted.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486; see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").

Herein, the Veteran is seeking service connection for 
prostate cancer, to include as due to exposure to an 
herbicidal agent.  The Veteran's service personnel records 
demonstrated that he primarily served aboard the U.S.S. 
Hornet and U.S.S. Wasp during his term of active service 
from September 1954 to January 1959.  The Veteran asserted 
that he was exposed to an herbicidal agent while on leave in 
Guam.  He also contended that herbicidal agents leeched into 
Guam's water supply and that this water was used to resupply 
his ships.  The Veteran asserted that he was exposed to an 
herbicidal agent by consuming the water.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

Although prostate cancer is a disorder for which presumptive 
service connection can be granted, the Veteran's entire 
active duty service occurred before January 9, 1962.  
Further, the Veteran's service personnel records do not 
demonstrate that he served in the Republic of Vietnam.  
Consequently, the Veteran is not entitled to service 
connection for his prostate cancer on a presumptive basis 
based upon his claimed in-service herbicide exposure.  38 
U.S.C.A. § 1116(f).  

In the case of prostate cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, a 
longitudinal review of the Veteran's service treatment and 
personnel records did not demonstrate treatment for or a 
diagnosis of prostate cancer or symptoms related thereto.  
Further, post-service evidence of record demonstrated an 
initial diagnosis of prostate cancer in December 2004 well 
after separation from active service.  Accordingly, service 
connection is not warranted on a presumptive basis based on 
a chronic disease diagnosed within one year of separation 
from service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Service 
connection may be granted on a direct basis for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
on a direct basis for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an inservice injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).

As noted previously, the Veteran's service treatment and 
personnel records do not demonstrate treatment for or a 
diagnosis of prostate cancer.  Likewise, the service 
treatment and personnel records do not document exposure to 
an herbicidal agent.  

Post-service evidence of record demonstrated an initial 
diagnosis of prostate cancer in December 2004; a disorder 
that eventually required surgical intervention.  The post-
service evidence of record demonstrated ongoing treatment 
for residuals of the December 2004 prostate cancer surgery; 
however, none of this evidence included an etiological 
opinion relating the Veteran's prostate cancer to his active 
duty service, including the alleged exposure to an 
herbicidal agent.

In October 2009, the Veteran testified at a Board hearing 
about the rigors of his inservice duty and reiterated his 
assertions of inservice exposure to an herbicidal agent.

A review of the evidence does not support the claim of 
service connection for prostate cancer on a direct basis.  
The Veteran's service treatment records are negative for 
prostate cancer and the first evidence of the Veteran having 
been diagnosed with prostate cancer appears decades after 
his active duty service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Thus, the Veteran's prostate cancer 
did not become manifest to a compensable degree during 
service or within 1 year of his service separation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The evidence of record amply demonstrated 
post-service diagnoses of and treatment for prostate cancer.  
As such, the salient issue in this case is whether the 
Veteran's current prostate cancer is related to his active 
duty service, to include the alleged exposure to an 
herbicidal agent.

Though the Veteran's statements can provide competent 
evidence about what he experienced during his active duty 
service, competency of the evidence must be distinguished 
from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. 
Brown, 6 Vet. App. 465 (1994). 

In this regard, the Board acknowledges the Veteran's 
contentions that he was exposed to herbicides in Guam during 
shore leave when his ship was docked.  While sincerely in 
his belief, the Board finds his contentions are not 
credible.  He has not alleged that he participated in the 
spraying of herbicides or physical handled herbicides.  He 
merely alleges that his presence in Guam should be 
sufficient to establish exposure.  Furthermore, while he 
contends that he drank water contaminated with herbicides, 
the evidence does not reflect that he had such exposure.  
While competent to report that he drank water during 
service, the Veteran is not competent to report on the 
chemical composition of the water than he drank.  
Furthermore, service department records contain no record of 
exposure to herbicide.  The Board has placed greater 
probative value on the findings of the service department 
that there is no record of exposure.  

In this case, the Veteran's statements are not competent and 
credible evidence to establish a causal relationship between 
his military service, including the alleged exposure to an 
herbicidal agent, and his current prostate cancer.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the absence of competent evidence that the 
Veteran's prostate cancer is related to his military 
service, to include exposure to a herbicidal agent, or was 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board acknowledged that, 
in October 2009, after the most recent Board hearing, the 
Veteran submitted previous Board decisions concerning other 
Veterans' service connection claims for disabilities 
associated with herbicidal exposure outside of Vietnam.  The 
Veteran did not submit a contemporaneous waiver of review by 
the agency of original jurisdiction; however, these 
decisions were based on evidence and medical opinions that 
were not present in this case.  Specifically, one of the 
Board decisions included reference to articles that 
indicated that Agent Orange "may have been stored on Guam 
from 1950 to the late 1960's."  (emphasis added).  These 
articles further indicated that the United States 
Environmental Protection agency listed an airbase in Guam as 
a "toxic site with dioxin contaminated soil."  Even if this 
evidence were in front of the Board in the present case, it 
does not demonstrate that the Veteran was exposed to an 
herbicidal agent during his active duty service.  There is 
no evidence nor has the Veteran argued that he was at the 
airbase.  As such, these prior Board decisions are not 
pertinent to the claim at issue herein and, thus, a waiver 
of review by the agency of original jurisdiction is moot.  
38 C.F.R. § 20.1304 (2009).  Further, by law, Board 
decisions are of a non-precedential nature.  Prior decisions 
in other appeals may be considered in a case to the extent 
that they reasonably relate to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of applicable 
procedure and substantive law.   38 C.F.R. 
§ 20.1303 (2009).


ORDER

Service connection for prostate cancer, to include as due to 
exposure to an herbicidal agent, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


